(Slip Opinion)              OCTOBER TERM, 2018                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

          REPUBLIC OF SUDAN v. HARRISON ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE SECOND CIRCUIT

  No. 16–1094. Argued November 7, 2018—Decided March 26, 2019
The Foreign Sovereign Immunities Act of 1976 (FSIA) generally im-
  munizes foreign states from suit in this country unless one of several
  enumerated exceptions to immunity applies. 28 U.S. C. §§1604,
  1605–1607. If an exception applies, the FSIA provides subject-matter
  jurisdiction in federal district court, §1330(a), and personal jurisdic-
  tion “where service has been made under section 1608,” §1330(b).
  Section 1608(a) provides four methods of serving civil process, includ-
  ing, as relevant here, service “by any form of mail requiring a signed
  receipt, to be addressed and dispatched . . . to the head of the minis-
  try of foreign affairs of the foreign state concerned,” §1608(a)(3).
     Respondents, victims of the bombing of the USS Cole and their
  family members, sued the Republic of Sudan under the FSIA, alleg-
  ing that Sudan provided material support to al Qaeda for the bomb-
  ing. The court clerk, at respondents’ request, addressed the service
  packet to Sudan’s Minister of Foreign Affairs at the Sudanese Em-
  bassy in the United States and later certified that a signed receipt
  had been returned. After Sudan failed to appear in the litigation, the
  District Court entered a default judgment for respondents and subse-
  quently issued three orders requiring banks to turn over Sudanese
  assets to pay the judgment. Sudan challenged those orders, arguing
  that the judgment was invalid for lack of personal jurisdiction, be-
  cause §1608(a)(3) required that the service packet be sent to its for-
  eign minister at his principal office in Sudan, not to the Sudanese
  Embassy in the United States. The Second Circuit affirmed, reason-
  ing that the statute was silent on where the mailing must be sent
  and that the method chosen was consistent with the statute’s lan-
  guage and could be reasonably expected to result in delivery to the
  foreign minister.
2               REPUBLIC OF SUDAN v. HARRISON

                                Syllabus

Held: Most naturally read, §1608(a)(3) requires a mailing to be sent
 directly to the foreign minister’s office in the foreign state. Pp. 5–17.
    (a) A letter or package is “addressed” to an intended recipient when
 his or her name and address are placed on the outside. The noun
 “address” means “a residence or place of business.” Webster’s Third
 New International Dictionary 25. A foreign nation’s embassy in the
 United States is neither the residence nor the usual place of business
 of that nation’s foreign minister. Similarly, to “dispatch” a letter to
 an addressee connotes sending it directly. It is also significant that
 service under §1608(a)(3) requires a signed returned receipt to ensure
 delivery to the addressee. Pp. 5–9.
    (b) Several related provisions in §1608 support this reading. Sec-
 tion 1608(b)(3)(B) contains similar “addressed and dispatched” lan-
 guage, but also says that service by its method is permissible “if rea-
 sonably calculated to give actual notice.” Respondents’ suggestion
 that §1608(a)(3) embodies a similar standard runs up against well-
 settled principles of statutory interpretation. See Department of
 Homeland Security v. MacLean, 574 U. S. ___, ___, and Mackey v.
 Lanier Collection Agency & Service, Inc., 486 U.S. 825, 837. Section
 1608(b)(2) expressly allows service on an agent, specifies the particu-
 lar individuals who are permitted to be served as agents of the recipi-
 ent, and makes clear that service on the agent may occur in the Unit-
 ed States. Congress could have included similar terms in §1608(a)(3)
 had it intended the provision to operate in this manner. Section
 1608(c) deems service to have occurred under all methods only when
 there is a strong basis for concluding that the service packet will very
 shortly thereafter come into the hands of a foreign official who will
 know what needs to be done. Under §1608(a)(3), that occurs when
 the person who receives it from the carrier signs for it. Interpreting
 §1608(a)(3) to require that a service packet be sent to a foreign minis-
 ter’s own office rather than to a mailroom employee in a foreign em-
 bassy better harmonizes the rules for determining when service oc-
 curs. Pp. 9–13.
    (c) This reading of §1608(a)(3) avoids potential tension with the
 Federal Rules of Civil Procedure and the Vienna Convention on Dip-
 lomatic Relations. If mailing a service packet to a foreign state’s em-
 bassy in the United States were sufficient, then it would appear to be
 easier to serve the foreign state than to serve a person in that foreign
 state under Rule 4. The natural reading of §1608(a)(3) also avoids
 the potential international implications arising from the State De-
 partment’s position that the Convention’s principle of inviolability
 precludes serving a foreign state by mailing process to the foreign
 state’s embassy in the United States. Pp. 13–15.
    (d) Respondents’ remaining arguments are unavailing. First, their
                     Cite as: 587 U. S. ____ (2019)                    3

                                Syllabus

  suggestion that §1608(a)(3) demands that service be sent “to a loca-
  tion that is likely to have a direct line of communication to the for-
  eign minister” creates difficult line-drawing problems that counsel in
  favor of maintaining a clear, administrable rule. Second, their claim
  that §1608(a)(4)—which requires that process be sent to the Secre-
  tary of State in “Washington, District of Columbia”—shows that Con-
  gress did not intend §1608(a)(3) to have a similar locational require-
  ment is outweighed by the countervailing arguments already noted.
  Finally, they contend that it would be unfair to throw out their judg-
  ment based on petitioner’s highly technical and belatedly raised ar-
  gument. But in cases with sensitive diplomatic implications, the rule
  of law demands adherence to strict rules, even when the equities
  seem to point in the opposite direction. Pp. 15–17.
802 F.3d 399, reversed and remanded.

  ALITO, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and GINSBURG, BREYER, SOTOMAYOR, KAGAN, GORSUCH, and KAV-
ANAUGH, JJ., joined. THOMAS, J., filed a dissenting opinion.
                        Cite as: 587 U. S. ____ (2019)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 16–1094
                                   _________________


          REPUBLIC OF SUDAN, PETITIONER v.
               RICK HARRISON, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE SECOND CIRCUIT
                                [March 26, 2019]

   JUSTICE ALITO delivered the opinion of the Court.
   This case concerns the requirements applicable to a
particular method of serving civil process on a foreign
state. Under the Foreign Sovereign Immunities Act of
1976 (FSIA), a foreign state may be served by means of a
mailing that is “addressed and dispatched . . . to the head of
the ministry of foreign affairs of the foreign state con-
cerned.” 28 U.S. C. §1608(a)(3). The question now before
us is whether this provision is satisfied when a service
packet that names the foreign minister is mailed to the
foreign state’s embassy in the United States. We hold that
it is not. Most naturally read, §1608(a)(3) requires that a
mailing be sent directly to the foreign minister’s office in
the minister’s home country.
                               I
                              A
  Under the FSIA, a foreign state is immune from the
jurisdiction of courts in this country unless one of several
enumerated exceptions to immunity applies. 28 U.S. C.
§§1604, 1605–1607. If a suit falls within one of these
exceptions, the FSIA provides subject-matter jurisdiction
2            REPUBLIC OF SUDAN v. HARRISON

                     Opinion of the Court

in federal district courts. §1330(a). The FSIA also pro-
vides for personal jurisdiction “where service has been
made under section 1608.” §1330(b).
   Section 1608(a) governs service of process on “a foreign
state or political subdivision of a foreign state.” §1608(a);
Fed. Rule Civ. Proc. 4(j)(1). In particular, it sets out in
hierarchical order the following four methods by which
“[s]ervice . . . shall be made.” 28 U.S. C. §1608(a). The
first method is by delivery of a copy of the summons and
complaint “in accordance with any special arrangement for
service between the plaintiff and the foreign state or
political subdivision.” §1608(a)(1). “[I]f no special ar-
rangement exists,” service may be made by the second
method, namely, delivery of a copy of the summons and
complaint “in accordance with an applicable international
convention on service of judicial documents.” §1608(a)(2).
If service is not possible under either of the first two
methods, the third method, which is the one at issue in
this case, may be used. This method calls for
    “sending a copy of the summons and complaint and a
    notice of suit, together with a translation of each into
    the official language of the foreign state, by any form
    of mail requiring a signed receipt, to be addressed and
    dispatched by the clerk of the court to the head of the
    ministry of foreign affairs of the foreign state con-
    cerned.” §1608(a)(3) (emphasis added).
Finally, if service cannot be made within 30 days under
§1608(a)(3), service may be effected by sending the service
packet “by any form of mail requiring a signed receipt, to
be addressed and dispatched by the clerk of the court to
the Secretary of State in Washington, District of Colum-
bia,” for transmittal “through diplomatic channels to the
foreign state.” §1608(a)(4).
  Once served, a foreign state or political subdivision has
60 days to file a responsive pleading. §1608(d). If the
                    Cite as: 587 U. S. ____ (2019)                 3

                        Opinion of the Court

foreign state or political subdivision does not do this, it
runs the risk of incurring a default judgment. See
§1608(e). A copy of any such default judgment must be
“sent to the foreign state or political subdivision in the
[same] manner prescribed for service.” Ibid.
                             B
   On October 12, 2000, the USS Cole, a United States
Navy guided-missile destroyer, entered the harbor of
Aden, Yemen, for what was intended to be a brief refuel-
ing stop. While refueling was underway, a small boat
drew along the side of the Cole, and the occupants of the
boat detonated explosives that tore a hole in the side of the
Cole. Seventeen crewmembers were killed, and dozens
more were injured. Al Qaeda later claimed responsibility
for the attack.
   Respondents in this case are victims of the USS Cole
bombing and their family members. In 2010, respondents
sued petitioner, the Republic of Sudan, alleging that Su-
dan had provided material support to al Qaeda for the
bombing. See 28 U.S. C. §§1605A(a)(1), (c). Because
respondents brought suit under the FSIA, they were re-
quired to serve Sudan with process under §1608(a). It is
undisputed that service could not be made under
§1608(a)(1) or §1608(a)(2), and respondents therefore
turned to §1608(a)(3). At respondents’ request, the clerk
of the court sent the service packet, return receipt re-
quested, to: “Republic of Sudan, Deng Alor Koul, Minister
of Foreign Affairs, Embassy of the Republic of Sudan, 2210
Massachusetts Avenue NW, Washington, DC 20008.”
App. 172. The clerk certified that the service packet had
been sent and, a few days later, certified that a signed
receipt had been returned.1 After Sudan failed to appear
——————
  1 Sudan questions whether respondents named the correct foreign

minister and whether the Sudanese Embassy received the service
packet. Because we find the service deficient in any event, we assume
4              REPUBLIC OF SUDAN v. HARRISON

                        Opinion of the Court

in the litigation, the District Court for the District of
Columbia held an evidentiary hearing and entered a $314
million default judgment against Sudan. Again at re-
spondents’ request, the clerk of the court mailed a copy of
the default judgment in the same manner that the clerk
had previously used. See §1608(e).
   With their default judgment in hand, respondents
turned to the District Court for the Southern District of
New York, where they sought to register the judgment and
satisfy it through orders requiring several banks to turn
over Sudanese assets. See 28 U.S. C. §1963 (providing for
registration of judgments for enforcement in other dis-
tricts). Pursuant to §1610(c), the District Court entered
an order confirming that a sufficient period of time had
elapsed following the entry and notice of the default judg-
ment, and the court then issued three turnover orders.
   At this point, Sudan made an appearance for the pur-
pose of contesting jurisdiction. It filed a notice of appeal
from each of the three turnover orders and contended on
appeal that the default judgment was invalid for lack of
personal jurisdiction. In particular, Sudan maintained
that §1608(a)(3) required that the service packet be sent to
its foreign minister at his principal office in Khartoum, the
capital of Sudan, and not to the Sudanese Embassy in the
United States.
   The Court of Appeals for the Second Circuit rejected this
argument and affirmed the orders of the District Court.
802 F.3d 399 (2015). The Second Circuit reasoned that,
although §1608(a)(3) requires that a service packet be
mailed “to the head of the ministry of foreign affairs of the
foreign state concerned,” the statute “is silent as to a
specific location where the mailing is to be addressed.”
Id., at 404. In light of this, the court concluded that “the
——————
for the sake of argument that the correct name was used and that the
Embassy did receive the packet.
                 Cite as: 587 U. S. ____ (2019)           5

                     Opinion of the Court

method chosen by plaintiffs—a mailing addressed to the
minister of foreign affairs at the embassy—was consistent
with the language of the statute and could reasonably be
expected to result in delivery to the intended person.”
Ibid.
   Sudan filed a petition for rehearing, and the United
States filed an amicus curiae brief in support of Sudan’s
petition. The panel ordered supplemental briefing and
heard additional oral argument, but it once again af-
firmed, reiterating its view that §1608(a)(3) “does not
specify that the mailing be sent to the head of the ministry
of foreign affairs in the foreign country.” 838 F.3d 86, 91
(CA2 2016). The court thereafter denied Sudan’s petition
for rehearing en banc.
   Subsequent to the Second Circuit’s decision, the Court of
Appeals for the Fourth Circuit held in a similar case that
§1608(a)(3) “does not authorize delivery of service to a
foreign state’s embassy even if it correctly identifies the
intended recipient as the head of the ministry of foreign
affairs.” Kumar v. Republic of Sudan, 880 F.3d 144, 158
(2018), cert. pending, No. 17–1269.
   We granted certiorari to resolve this conflict. 585 U. S.
___ (2018)
                             II
                              A
  The question before us concerns the meaning of
§1608(a)(3), and in interpreting that provision, “[w]e begin
‘where all such inquiries must begin: with the language of
the statute itself.’ ” Caraco Pharmaceutical Laboratories,
Ltd. v. Novo Nordisk A/S, 566 U.S. 399, 412 (2012) (quot-
ing United States v. Ron Pair Enterprises, Inc., 489 U.S.
235, 241 (1989)). As noted, §1608(a)(3) requires that
service be sent “by any form of mail requiring a signed
receipt, to be addressed and dispatched by the clerk of the
court to the head of the ministry of foreign affairs of the
6            REPUBLIC OF SUDAN v. HARRISON

                     Opinion of the Court

foreign state concerned.”
   The most natural reading of this language is that ser-
vice must be mailed directly to the foreign minister’s office
in the foreign state. Although this is not, we grant, the
only plausible reading of the statutory text, it is the most
natural one. See, e.g., United States v. Hohri, 482 U.S.
64, 69–71 (1987) (choosing the “more natural” reading of a
statute); ICC v. Texas, 479 U.S. 450, 456–457 (1987)
(same); see also Florida Dept. of Revenue v. Piccadilly
Cafeterias, Inc., 554 U.S. 33, 41 (2008) (similar).
   A key term in §1608(a)(3) is the past participle “ad-
dressed.” A letter or package is “addressed” to an intended
recipient when his or her name and “address” is placed on
the outside of the item to be sent. And the noun “address,”
in the sense relevant here, means “the designation of a
place (as a residence or place of business) where a person
or organization may be found or communicated with.”
Webster’s Third New International Dictionary 25 (1971)
(Webster’s Third); see also Webster’s Second New Interna-
tional Dictionary 30 (1957) (“the name or description of a
place of residence, business, etc., where a person may be
found or communicated with”); Random House Dictionary
of the English Language 17 (1966) (“the place or the name
of the place where a person, organization, or the like is
located or may be reached”); American Heritage Dictionary
15 (1969) (“[t]he location at which a particular organiza-
tion or person may be found or reached”); Oxford English
Dictionary 106 (1933) (OED) (“the name of the place to
which any one’s letters are directed”). Since a foreign
nation’s embassy in the United States is neither the resi-
dence nor the usual place of business of that nation’s
foreign minister and is not a place where the minister can
customarily be found, the most common understanding of
the minister’s “address” is inconsistent with the interpre-
tation of §1608(a)(3) adopted by the court below and ad-
vanced by respondents.
                 Cite as: 587 U. S. ____ (2019)            7

                     Opinion of the Court

   We acknowledge that there are circumstances in which
a mailing may be “addressed” to the intended recipient at
a place other than the individual’s residence or usual place
of business. For example, if the person sending the mail-
ing does not know the intended recipient’s current home or
business address, the sender might use the intended
recipient’s last known address in the hope that the mail-
ing will be forwarded. Or a sender might send a mailing
to a third party who is thought to be in a position to en-
sure that the mailing is ultimately received by the intended
recipient. But in the great majority of cases, addressing a
mailing to X means placing on the outside of the mailing
both X’s name and the address of X’s residence or custom-
ary place of work.
   Section 1608(a)(3)’s use of the term “dispatched” points
in the same direction. To “dispatch” a communication
means “to send [it] off or away (as to a special destination)
with promptness or speed often as a matter of official
business.” Webster’s Third 653; see also OED 478 (“To
send off post-haste or with expedition or promptitude (a
messenger, message, etc., having an express destina-
tion)”). A person who wishes to “dispatch” a letter to X
will generally send it directly to X at a place where X is
customarily found. The sender will not “dispatch” the
letter in a roundabout way, such as by directing it to a
third party who, it is hoped, will then send it on to the
intended recipient.
   A few examples illustrate this point. Suppose that a
person is instructed to “address” a letter to the Attorney
General of the United States and “dispatch” the letter (i.e.,
to “send [it] off post-haste”) to the Attorney General. The
person giving these instructions would likely be disap-
pointed and probably annoyed to learn that the letter had
been sent to, let us say, the office of the United States
Attorney for the District of Idaho. And this would be so
even though a U. S. Attorney’s office is part of the De-
8            REPUBLIC OF SUDAN v. HARRISON

                     Opinion of the Court

partment headed by the Attorney General and even
though such an office would very probably forward the
letter to the Attorney General’s office in Washington.
Similarly, a person who instructs a subordinate to dis-
patch a letter to the CEO of a big corporation that owns
retail outlets throughout the country would probably be
irritated to learn that the letter had been mailed to one of
those stores instead of corporate headquarters. To “dis-
patch” a letter to an addressee connotes sending it directly.
   A similar understanding underlies the venerable “mail-
box rule.” As first-year law students learn in their course
on contracts, there is a presumption that a mailed ac-
ceptance of an offer is deemed operative when “dis-
patched” if it is “properly addressed.” Restatement (Sec-
ond) of Contracts § 66, p. 161 (1979) (Restatement);
Rosenthal v. Walker, 111 U.S. 185, 193 (1884). But no
acceptance would be deemed properly addressed and
dispatched if it lacked, and thus was not sent to, the offer-
or’s address (or an address that the offeror held out as the
place for receipt of an acceptance). See Restatement § 66,
Comment b.
   It is also significant that service under §1608(a)(3)
requires a signed returned receipt, a standard method for
ensuring delivery to the addressee. Cf. Black’s Law Dic-
tionary 1096 (10th ed. 2014) (defining “certified mail” as
“[m]ail for which the sender requests proof of delivery in
the form of a receipt signed by the addressee”). We as-
sume that certified mail sent to a foreign minister will
generally be signed for by a subordinate, but the person
who signs for the minister’s certified mail in the foreign
ministry itself presumably has authority to receive mail
on the minister’s behalf and has been instructed on how
that mail is to be handled. The same is much less likely to
be true for an employee in the mailroom of an embassy.
   For all these reasons, we think that the most natural
reading of §1608(a)(3) is that the service packet must bear
                 Cite as: 587 U. S. ____ (2019)            9

                     Opinion of the Court

the foreign minister’s name and customary address and
that it be sent to the minister in a direct and expeditious
way. And the minister’s customary office is the place
where he or she generally works, not a farflung outpost
that the minister may at most occasionally visit.
                             B
  Several related provisions in §1608 support this reading.
See Davis v. Michigan Dept. of Treasury, 489 U.S. 803,
809 (1989) (“It is a fundamental canon of statutory con-
struction that the words of a statute must be read in their
context and with a view to their place in the overall statu-
tory scheme”).
                              1
   One such provision is §1608(b)(3)(B). Section 1608(b)
governs service on “an agency or instrumentality of a
foreign state.” And like §1608(a)(3), §1608(b)(3)(B) re-
quires delivery of a service packet to the intended recipi-
ent “by any form of mail requiring a signed receipt, to be
addressed and dispatched by the clerk of the court.” But
§1608(b)(3)(B), unlike §1608(a)(3), contains prefatory
language saying that service by this method is permissible
“if reasonably calculated to give actual notice.”
   Respondents read §1608(a)(3) as embodying a similar
requirement. See Brief for Respondents 34. At oral ar-
gument, respondents’ counsel stressed this point, arguing
that respondents’ interpretation of §1608(a)(3) “gives
effect” to the “familiar” due process standard articulated
in Mullane v. Central Hanover Bank & Trust Co., 339
U.S. 306 (1950), which is “the notion that [service] must
be reasonably calculated to give notice.” Tr. of Oral Arg.
37–38.
   This argument runs up against two well-settled princi-
ples of statutory interpretation. First, “Congress generally
acts intentionally when it uses particular language in one
10           REPUBLIC OF SUDAN v. HARRISON

                     Opinion of the Court

section of a statute but omits it in another.” Department
of Homeland Security v. MacLean, 574 U. S. ___, ___
(2015) (slip op., at 7). Because Congress included the
“reasonably calculated to give actual notice” language only
in §1608(b), and not in §1608(a), we resist the suggestion
to read that language into §1608(a). Second, “we are
hesitant to adopt an interpretation of a congressional
enactment which renders superfluous another portion of
that same law.” Mackey v. Lanier Collection Agency &
Service, Inc., 486 U.S. 825, 837 (1988). Here, respondents
encounter a superfluity problem when they argue that the
“addressed and dispatched” clause in §1608(a)(3) gives
effect to the Mullane due process standard. They fail to
account for the fact that §1608(b)(3)(B) contains both the
“addressed and dispatched” and “reasonably calculated to
give actual notice” requirements. If respondents were
correct that “addressed and dispatched” means “reason-
ably calculated to give notice,” then the phrase “reasonably
calculated to give actual notice” in §1608(b)(3) would be
superfluous. Thus, as the dissent agrees, §1608(a)(3)
“does not deem a foreign state properly served solely
because the service method is reasonably calculated to
provide actual notice.” Post, at 2 (opinion of THOMAS, J.).
                               2
  Section 1608(b)(2) similarly supports our interpretation
of §1608(a)(3). Section 1608(b)(2) provides for delivery of
a service packet to an officer or a managing or general
agent of the agency or instrumentality of a foreign state or
“to any other agent authorized by appointment or by law
to receive service of process in the United States.”
  This language is significant for three reasons. First, it
expressly allows service on an agent. Second, it specifies
the particular individuals who are permitted to be served
as agents of the recipient. Third, it makes clear that
service on the agent may occur in the United States if an
                     Cite as: 587 U. S. ____ (2019)                   11

                          Opinion of the Court

agent here falls within the provision’s terms.
   If Congress had contemplated anything similar under
§1608(a)(3), there is no apparent reason why it would not
have included in that provision terms similar to those in
§1608(b)(2). Respondents would have us believe that
Congress was content to have the courts read such terms
into §1608(a)(3). In view of §1608(b)(2), this seems un-
likely.2 See also post, at 2 (“Nor does the FSIA authorize
service on a foreign state by utilizing an agent designated
to receive process for the state”).
                               3
  Section 1608(c) further buttresses our reading of
§1608(a)(3). Section 1608(c) sets out the rules for deter-
mining when service “shall be deemed to have been made.”
For the first three methods of service under §1608(a),
service is deemed to have occurred on the date indicated
on “the certification, signed and returned postal receipt, or
other proof of service applicable to the method of service
employed.” §1608(c)(2). The sole exception is service
under §1608(a)(4), which requires the Secretary of State to
transmit a service packet to the foreign state through
diplomatic channels. Under this method, once the Secre-
tary has transmitted the packet, the Secretary must send
to the clerk of the court “a certified copy of the diplomatic
note indicating when the papers were transmitted.”
§1608(a)(4). And when service is effected in this way,
service is regarded as having occurred on the transmittal
date shown on the certified copy of the diplomatic note.
§1608(c)(1).
——————
  2 Notably, the idea of treating someone at a foreign state’s embassy as

an agent for purposes of service on the foreign state was not unfamiliar
to Congress. An earlier proposed version of the FSIA would have
permitted service on a foreign state by sending the service packet “to
the ambassador or chief of mission of the foreign state.” See S. 566, 93d
Cong., 1st Sess., §1608, p. 6 (1973).
12           REPUBLIC OF SUDAN v. HARRISON

                     Opinion of the Court

  Under all these methods, service is deemed to have
occurred only when there is a strong basis for concluding
that the service packet will very shortly thereafter come
into the hands of a foreign official who will know what
needs to be done. Under §1608(a)(4), where service is
transmitted by the Secretary of State through diplomatic
channels, there is presumably good reason to believe that
the service packet will quickly come to the attention of a
high-level foreign official, and thus service is regarded as
having been completed on the date of transmittal. And
under §§1608(a)(1), (2), and (3), where service is deemed to
have occurred on the date shown on a document signed by
the person who received it from the carrier, Congress
presumably thought that the individuals who signed for
the service packet could be trusted to ensure that the
service packet is handled properly and expeditiously.
  It is easy to see why Congress could take that view with
respect to a person designated for the receipt of process in
a “special arrangement for service between the plaintiff
and the foreign state or political subdivision,” §1608(a)(1),
and a person so designated under “an applicable
international convention,” §1608(a)(2). But what about
§1608(a)(3), the provision now before us? Who is more
comparable to those who sign for mail under §§1608(a)(1)
and (2)? A person who works in the office of the foreign
minister in the minister’s home country and is authorized
to receive and process the minister’s mail? Or a mailroom
employee in a foreign embassy? We think the answer is
obvious, and therefore interpreting §1608(a)(3) to require
that a service packet be sent to a foreign minister’s own
office better harmonizes the rules for determining when
service is deemed to have been made.
  Respondents seek to soften the blow of an untimely
delivery to the minister by noting that the foreign state
can try to vacate a default judgment under Federal Rule of
Civil Procedure 55(c). Brief for Respondents 27. But that
                 Cite as: 587 U. S. ____ (2019)           13

                     Opinion of the Court

is a poor substitute for sure and timely receipt of service,
since a foreign state would have to show “good cause” to
vacate the judgment under that Rule. Here, as with the
previously mentioned provisions in §1608, giving
§1608(a)(3) its ordinary meaning better harmonizes the
various provisions in §1608 and avoids the oddities that
respondents’ interpretation would create.
                            C
  The ordinary meaning of the “addressed and dispatched”
requirement in §1608(a)(3) also has the virtue of avoiding
potential tension with the Federal Rules of Civil Proce-
dure and the Vienna Convention on Diplomatic Relations.
                              1
   Take the Federal Rules of Civil Procedure first. At the
time of the FSIA’s enactment, Rule 4(i), entitled “Alterna-
tive provisions for service in a foreign-country,” set out
certain permissible methods of service on “part[ies] in a
foreign country.” Fed. Rule Civ. Proc. 4(i)(1) (1976). One
such method was “by any form of mail, requiring a signed
receipt, to be addressed and dispatched by the clerk of the
court to the party to be served.” Rule 4(i)(1)(D) (emphasis
added). Rule 4(i)(2) further provided that “proof of ser-
vice” pursuant to that method “shall include a receipt
signed by the addressee or other evidence of delivery to the
addressee satisfactory to the court.” (Emphasis added.)
The current version of Rule 4 is similar. See Rules
4(f )(2)(C)(ii), 4(l)(2)(B).
   The virtually identical methods of service outlined in
Rule 4 and §1608(a)(3) pose a problem for respondents’
position: If mailing a service packet to a foreign state’s
embassy in the United States were sufficient for purposes
of §1608(a)(3), then it would appear to be easier to serve
the foreign state than to serve a person in that foreign
state. This is so because a receipt signed by an embassy
14            REPUBLIC OF SUDAN v. HARRISON

                      Opinion of the Court

employee would not necessarily satisfy Rule 4 since such a
receipt would not bear the signature of the foreign minis-
ter and might not constitute evidence that is sufficient to
show that the service packet had actually been delivered
to the minister. It would be an odd state of affairs for a
foreign state’s inhabitants to enjoy more protections in
federal courts than the foreign state itself, particularly
given that the foreign state’s immunity from suit is at
stake. The natural reading of §1608(a)(3) avoids that
oddity.
                              2
   Our interpretation of §1608(a)(3) avoids concerns re-
garding the United States’ obligations under the Vienna
Convention on Diplomatic Relations. We have previously
noted that the State Department “helped to draft the
FSIA’s language,” and we therefore pay “special attention”
to the Department’s views on sovereign immunity. Boli-
varian Republic of Venezuela v. Helmerich & Payne Int’l
Drilling Co., 581 U. S. ___, ___ (2017) (slip op., at 9). It is
also “well settled that the Executive Branch’s interpreta-
tion of a treaty ‘is entitled to great weight.’ ” Abbott v.
Abbott, 560 U.S. 1, 15 (2010) (quoting Sumitomo Shoji
America, Inc. v. Avagliano, 457 U.S. 176, 185 (1982)).
   Article 22(1) of the Vienna Convention provides: “The
premises of the mission shall be inviolable. The agents of
the receiving State may not enter them, except with the
consent of the head of the mission.” Vienna Convention on
Diplomatic Relations, Apr. 18, 1961, 23 U. S. T. 3237, T. I.
A. S. No. 7502. Since at least 1974, the State Department
has taken the position that Article 22(1)’s principle of
inviolability precludes serving a foreign state by mailing
process to the foreign state’s embassy in the United
States. See Service of Legal Process by Mail on Foreign
Governments in the United States, 71 Dept. State Bull.
458–459 (1974). In this case, the State Department has
                 Cite as: 587 U. S. ____ (2019)           15

                     Opinion of the Court

reiterated this view in amicus curiae briefs filed in this
Court and in the Second Circuit. The Government also
informs us that United States embassies do not accept
service of process when the United States is sued in a
foreign court, and the Government expresses concern that
accepting respondents’ interpretation of §1608 might
imperil this practice. Brief for United States as Amicus
Curiae 25–26.
   Contending that the State Department held a different
view of Article 22(1) before 1974, respondents argue that
the Department’s interpretation of the Vienna Convention
is wrong, but we need not decide this question. By giving
§1608(a)(3) its most natural reading, we avoid the poten-
tial international implications of a contrary interpretation.
                             III
  Respondents’ remaining arguments do not alter our
conclusion. First, respondents contend that §1608(a)(3)
says nothing about where the service packet must be sent.
See Brief for Respondents 22 (“the statute is silent as to
the location where the service packet should be sent”). But
while it is true that §1608(a)(3) does not expressly provide
where service must be sent, it is common ground that this
provision must implicitly impose some requirement.
Respondents acknowledge this when they argue that the
provision demands that service be sent “to a location that
is likely to have a direct line of communication to the
foreign minister.” Id., at 34; cf. post, at 6 (stating that
sending a letter to a Washington-based embassy “with a
direct line of communication” to the foreign minister
seems as efficient as sending it to the minister’s office in
the foreign state). The question, then, is precisely what
§1608(a)(3) implicitly requires. Respondents assure us
that a packet sent to “an embassy plainly would qualify,”
while a packet sent to “a tourism office plainly would not.”
Brief for Respondents 34. But if the test is whether “a
16            REPUBLIC OF SUDAN v. HARRISON

                      Opinion of the Court

location . . . is likely to have a direct line of communication
to the foreign minister,” ibid., it is not at all clear why
service could not be sent to places in the United States
other than a foreign state’s embassy. Why not allow the
packet to be sent, for example, to a consulate? The resi-
dence of the foreign state’s ambassador? The foreign
state’s mission to the United Nations? Would the answer
depend on the size or presumed expertise of the staff at
the delivery location? The difficult line-drawing problems
that flow from respondents’ interpretation of §1608(a)(3)
counsel in favor of maintaining a clear, administrable rule:
The service packet must be mailed directly to the foreign
minister at the minister’s office in the foreign state.
  Second, respondents (and the dissent, see post, at 5–6)
contrast the language of §1608(a)(3) with that of
§1608(a)(4), which says that service by this method re-
quires that process be sent to the Secretary of State in
“Washington, District of Columbia.” If Congress wanted
to require that process under §1608(a)(3) be sent to a
foreign minister’s office in the minister’s home country,
respondents ask, why didn’t Congress use a formulation
similar to that in §1608(a)(4)? This is respondents’
strongest argument, and in the end, we see no entirely
satisfactory response other than that §1608(a) does not
represent an example of perfect draftsmanship. We grant
that the argument based on the contrasting language in
§1608(a)(4) cuts in respondents’ favor, but it is outweighed
in our judgment by the countervailing arguments already
noted.
  Finally, respondents contend that it would be “the
height of unfairness to throw out [their] judgment” based
on the highly technical argument belatedly raised by
petitioner. See Brief for Respondents 35. We understand
respondents’ exasperation and recognize that enforcing
compliance with §1608(a)(3) may seem like an empty
formality in this particular case, which involves highly
                 Cite as: 587 U. S. ____ (2019)           17

                     Opinion of the Court

publicized litigation of which the Government of Sudan
may have been aware prior to entry of default judgment.
But there are circumstances in which the rule of law
demands adherence to strict requirements even when the
equities of a particular case may seem to point in the
opposite direction. The service rules set out in §1608(a)(3),
which apply to a category of cases with sensitive diplo-
matic implications, clearly fall into this category. Under
those rules, all cases must be treated the same.
  Moreover, as respondents’ counsel acknowledged at oral
argument, holding that Sudan was not properly served
under §1608(a)(3) is not the end of the road. Tr. of Oral
Arg. 56. Respondents may attempt service once again
under §1608(a)(3), and if that attempt fails, they may turn
to §1608(a)(4). When asked at argument to provide exam-
ples of any problems with service under §1608(a)(4), re-
spondents’ counsel stated that he was unaware of any
cases where such service failed. Id., at 59–62.
                        *     *    *
  We interpret §1608(a)(3) as it is most naturally under-
stood: A service packet must be addressed and dispatched
to the foreign minister at the minister’s office in the for-
eign state. We therefore reverse the judgment of the
Court of Appeals and remand the case for further proceed-
ings consistent with this opinion.
                                           It is so ordered.
                  Cite as: 587 U. S. ____ (2019)            1

                     THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 16–1094
                          _________________


        REPUBLIC OF SUDAN, PETITIONER v.
             RICK HARRISON, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE SECOND CIRCUIT
                        [March 26, 2019]

   JUSTICE THOMAS, dissenting.
   The Court holds that service on a foreign state by certi-
fied mail under the Foreign Sovereign Immunities Act
(FSIA) is defective unless the packet is “addressed and
dispatched to the foreign minister at the minister’s office in
the foreign state.” Ante, at 17 (emphasis added). This
bright-line rule may be attractive from a policy perspec-
tive, but the FSIA neither specifies nor precludes the use
of any particular address. Instead, the statute requires
only that the packet be sent to a particular person—“the
head of the ministry of foreign affairs.” 28 U.S. C.
§1608(a)(3).
   Given the unique role that embassies play in facilitating
communications between states, a foreign state’s embassy
in Washington, D. C., is, absent an indication to the con-
trary, a place where a U. S. litigant can serve the state’s
foreign minister. Because there is no evidence in this case
suggesting that Sudan’s Embassy declined the service
packet addressed to its foreign minister—as it was free to
do—I would hold that respondents complied with the FSIA
when they addressed and dispatched a service packet to
Sudan’s Minister of Foreign Affairs at Sudan’s Embassy in
Washington, D. C. Accordingly, I respectfully dissent.
2             REPUBLIC OF SUDAN v. HARRISON

                     THOMAS, J., dissenting

                               I
   To serve a foreign state by certified mail under the
FSIA, the service packet must be “addressed and dis-
patched by the clerk of the court to the head of the minis-
try of foreign affairs of the foreign state concerned.” Ibid.
In many respects, I approach this statutory text in the
same way as the Court. I have no quarrel with the major-
ity’s definitions of the relevant statutory terms, ante, at 6–
7, and I agree that the FSIA does not deem a foreign state
properly served solely because the service method is rea-
sonably calculated to provide actual notice, ante, at 9–10,
15–16. Nor does the FSIA authorize service on a foreign
state by utilizing an agent designated to receive process
for the state. Ante, at 10–11. At the same time, the FSIA
stops short of requiring that the foreign minister person-
ally receive or sign for the service packet: As long as the
service packet is “addressed and dispatched . . . to” the
foreign minister, §1608(a)(3), the minister’s subordinates
may accept the packet and act appropriately on his behalf.
Ante, at 8.
   In short, I agree with the majority that §1608(a)(3)
requires that the service packet be dispatched to an ad-
dress for the foreign minister. The relevant question, in
my view, is whether a foreign state’s embassy in the United
States can serve as a place where the minister of for-
eign affairs may be reached by mail. Unlike the majority,
I conclude that it can.
                              II
  A foreign state’s embassy in Washington, D. C., is gen-
erally a place where a U. S. court can communicate by
mail with the state’s foreign minister. Unless an embassy
decides to decline packages containing judicial summonses—
as it is free to do, both in individual cases or as a
broader policy—a service packet addressed and dispatched
to a foreign minister at the address of its embassy in the
                 Cite as: 587 U. S. ____ (2019)           3

                    THOMAS, J., dissenting

United States satisfies §1608(a)(3).
   Because embassies are “responsible for state-to-state
relationships,” Malone, The Modern Diplomatic Mission,
in The Oxford Handbook of Modern Diplomacy 124 (A.
Cooper, J. Heine, & R. Thakur eds. 2013), an important
function of an embassy or other “diplomatic mission” is to
“act as a permanent channel of communication between
the sending state and the receiving state.” G. Berridge &
A. James, A Dictionary of Diplomacy 73 (2d ed. 2003).
Embassies fulfill this function in numerous ways, includ-
ing by using secure faxes, e-mails, or the “diplomatic bag”
to transmit documents to the states they represent. A.
Aust, Handbook of International Law 122 (2d ed. 2010);
see ibid. (the diplomatic bag is a mailbag or freight con-
tainer containing diplomatic documents or articles intended
for official use). Thus, as one amicus brief aptly puts it,
embassies “have direct lines of communications with the
home country, and a pipeline to route communications to
the proper offices and officials.” Brief for Former U. S.
Counterterrorism Officials et al. as Amici Curiae 29.
   Numerous provisions of the Vienna Convention on
Diplomatic Relations (VCDR) confirm this reality, Apr. 18,
1961, 23 U. S. T. 3227, T. I. A. S. No. 7502. Under the
VCDR, an embassy “may employ all appropriate means” of
communicating with the state whose interests it repre-
sents, Art. 27(1), including “modern means of communica-
tion such as (mobile) telecommunication, fax, and email,”
Wouters, Duquet, & Meuwissen, The Vienna Conventions
on Diplomatic and Consular Relations, in The Oxford
Handbook of Modern Diplomacy, supra, at 523. The
VCDR provides substantial protections for the “official
correspondence of the mission” and the diplomatic bag,
which may include “diplomatic documents or articles
intended for official use.” Arts. 27(1)–(5); cf. Vienna Con-
vention on Consular Relations, Arts. 3, 5(j), 35, Apr. 24,
1963, 21 U. S. T. 77, T. I. A. S. No. 6820 (recognizing that
4             REPUBLIC OF SUDAN v. HARRISON

                     THOMAS, J., dissenting

embassies may perform “[c]onsular functions,” such as
“transmitting judicial and extrajudicial documents,” and
affording protections to official communications).
   The capability of an embassy to route service papers to
the sending state is confirmed by the State Department
regulation implementing §1608(a)(4), which provides for
service on the foreign state through diplomatic channels.
Under this regulation, the Department may deliver the
service packet “to the embassy of the foreign state in the
District of Columbia” “[i]f the foreign state so requests or if
otherwise appropriate.” 22 CFR §93.1(c)(2) (2018). Al-
though the service packet under §1608(a)(4) need not be
addressed and dispatched to the foreign minister, the
regulation implementing it nevertheless demonstrates
that embassies do in fact provide a channel of communica-
tion between the United States and foreign countries.
   It was against this backdrop that respondents requested
that their service packet be “addressed and dispatched by
the clerk of the court to the head of the ministry of foreign
affairs of [Sudan],” §1608(a)(3), at the address of its em-
bassy in Washington, D. C. Because an embassy serves as
a channel through which the U. S. Government can com-
municate with the sending state’s minister of foreign
affairs, this method of service complied with the ordinary
meaning of §1608(a)(3) on this record. There is—and this
is critical—no evidence in the record showing that Sudan’s
foreign minister could not be reached through the em-
bassy. As the majority acknowledges, the clerk received a
signed return receipt and a shipping confirmation stating
that the package had been delivered. Ante, at 3. Nothing
on the receipt or confirmation indicated that the package
could not be delivered to its addressee, and both the clerk
and the District Judge determined that service had been
properly effectuated.
   Of course, the FSIA does not impose a substantive
obligation on the embassy to accept or transmit service of
                  Cite as: 587 U. S. ____ (2019)            5

                     THOMAS, J., dissenting

process directed to the attention of the foreign minister. A
foreign state and its embassy are free to reject some or all
packets addressed to the attention of the foreign minister.
But, as detailed above, Sudan has pointed to nothing in
the record suggesting that its embassy refused service, or
that its embassy address was not a place at which its
foreign minister could be reached. On these facts, I would
hold that the service packet was properly “addressed and
dispatched by the clerk of the court to the head of the
ministry of foreign affairs.” §1608(a)(3).
                               III
                                A
  Instead of focusing on whether service at an embassy
satisfies the FSIA, the Court articulates a bright-line rule:
To comply with §1608(a)(3), “[a] service packet must be
addressed and dispatched to the foreign minister at the
minister’s office in the foreign state.” Ante, at 17 (emphasis
added). Whatever virtues this rule possesses, the Court’s
interpretation is not the “most natural reading” of
§1608(a)(3), ante, at 6.
  The Court focuses on the foreign minister’s “customary
office” or “place of work,” ante, at 9, 7, but these terms
appear nowhere in §1608. The FSIA requires that the
service packet be “addressed and dispatched” to a particu-
lar person—“the head of the ministry of foreign affairs.”
§1608(a)(3). It does not further require that the package
be addressed and dispatched to any particular place.
While I agree with the Court that sending the service
packet to the foreign ministry is one way to satisfy
§1608(a)(3), that is different from saying that §1608(a)(3)
requires service exclusively at that location.
  The absence of a textual foundation for the majority’s
rule is only accentuated when §1608(a)(3) is compared to
§1608(a)(4), the adjacent paragraph governing service
through diplomatic channels. Under that provision, the
6               REPUBLIC OF SUDAN v. HARRISON

                         THOMAS, J., dissenting

service packet must be “addressed and dispatched by the
clerk of the court to the Secretary of State in Washington,
District of Columbia, to the attention of the Director of
Special Consular Services.” §1608(a)(4) (emphasis added);
see 22 CFR §93.1(c) (State Department regulation govern-
ing service under this provision). Unlike §1608(a)(3), this
provision specifies both the person to be served and the
location of service. While not dispositive, the absence of a
similar limitation in §1608(a)(3) undermines the categori-
cal rule adopted by the Court.
   The Court offers three additional arguments in support
of its position, but none justifies its bright-line rule.
   First, the Court offers a series of hypotheticals to sug-
gest that the term “dispatched” not only contemplates a
prompt shipment, but also connotes sending the letter
directly to a place where the person is likely to be physi-
cally located. Ante, at 7–8. In my opinion, these hypothet-
icals are inapt. The unique role of an embassy in facilitat-
ing communications between sovereign governments does
not have an analog in the hypotheticals offered by the
majority.1 And to the extent the statute emphasizes speed
and directness, as the majority suggests, dispatching a
letter to a Washington-based embassy with a direct line of
communication to the foreign minister—including the
ability to communicate electronically—seems at least as
efficient as dispatching the letter across the globe to a
foreign country, particularly if that country has recently
——————
   1 To the extent the relationship between a U. S. Attorney’s office and

the Attorney General is analogous, the majority correctly acknowledges
that the office would “very probably forward” a letter directed to the
attention of the Attorney General. Ante, at 8. The majority neverthe-
less believes that it would be improper or unusual to dispatch that
letter to a local U. S. Attorney’s office. I disagree. It seems entirely
likely that a person residing in the District of Idaho would dispatch a
letter to the Attorney General through the U. S. Attorney’s office
serving his District—even if it would be odd for a resident of the Dis-
trict of Columbia to use that Idaho address.
                      Cite as: 587 U. S. ____ (2019)                        7

                          THOMAS, J., dissenting

experienced armed conflict or political instability.
   Second, the Court notes that, under its rule, the effec-
tive date of service under §1608(c) will be closer in time to
when the service packet reaches a foreign official who
knows how to respond to the summons. Ante, at 11–12.
That contention assumes embassy employees are less
capable of responding to a summons than foreign-ministry
employees. But even granting that premise, this argu-
ment falls short. An embassy is capable of quickly trans-
mitting a summons to the foreign minister, whether elec-
tronically, by diplomatic bag, or by some other means.
Any time lost in transmission is not significant enough to
warrant the Court’s departure from the text of the statute.
   Third, the Court argues that allowing service at the
embassy would make it easier to serve a foreign state than
it is to serve a person in that foreign state under Federal
Rule of Civil Procedure 4. Ante, at 13–14. I am not per-
suaded. Under the FSIA, service by mail is not effective
until “the date of receipt indicated in the . . . signed and
returned postal receipt.” §1608(c)(2). That is no more
generous than practice under Rule 4, especially since the
foreign minister need not accept service. To the extent
that embassies accept service of process directed to the
foreign minister, it is that decision that eases the burden
on the plaintiff, not §1608(a)(3).
                             B
   Sudan also argues that allowing service by mail at an
embassy would violate Article 22(1) of the VCDR. The
Court does not adopt Sudan’s argument, stating only that
its decision has “the virtue of avoiding potential tension”
with the VCDR. Ante, at 13. But there is no tension
between my reading of the FSIA and the VCDR.2
——————
  2 Even if there were, the FSIA postdates the VCDR and thus “ ‘ren-

ders the treaty null’ ” “ ‘to the extent of conflict.’ ” Breard v. Greene, 523
U.S. 371, 376 (1998) (per curiam) (quoting Reid v. Covert, 354 U.S. 1,
8                REPUBLIC OF SUDAN v. HARRISON

                          THOMAS, J., dissenting

   Article 22(1) of the VCDR provides that the premises of
the mission—that is, “the buildings or parts of buildings
and the land ancillary thereto . . . used for the purposes of
the mission,” Art. 1(i)—“shall be inviolable.” The VCDR
consistently uses the word “inviolable” to protect against
physical intrusions and similar types of interference, not
the jurisdiction of a court. The concept of “inviolability” is
used, for instance, to protect the mission’s “premises,”
Art. 22(1); the “archives and documents of the mission,”
Art. 24; the “official correspondence of the mission,” Art.
27(2); the “private residence of a diplomatic agent,” Art.
30(1); and the diplomatic agent’s “person,” “papers, corre-
spondence, and,” with certain exceptions, “his property,”
Arts. 29, 30(2).
   The provisions of the VCDR that protect against asser-
tions of jurisdiction, by contrast, speak in terms of “im-
munity.” Thus, in addition to physical inviolability, the
premises of the mission (and “other property thereon”) are
separately “immune from search, requisition, attachment
or execution.” Art. 22(3). And a diplomatic agent is sepa-
rately “immun[e] from the criminal jurisdiction of the
receiving State” and, generally, from “its civil and admin-
istrative jurisdiction.” Art. 31(1). Several provisions of
the VCDR distinguish between “immunity from jurisdic-
tion, and inviolability.” Art. 38(1); see Arts. 31(1), (3).
   Given the VCDR’s consistent use of “inviolability” to
protect against physical intrusions and interference, and
“immunity” to protect against judicial authority, Article
22(1)’s protection of the mission premises is best under-
stood as a protection against the former. Thus, under the
VCDR, the inviolability of the embassy’s premises is not
implicated by receipt of service papers to any greater
degree than it is by receipt of other mail. Cf. Reyes v. Al-
Malki, [2017] UKSC 61, ¶16 (holding that service via mail
——————
18 (1957) (plurality opinion)).
                Cite as: 587 U. S. ____ (2019)          9

                   THOMAS, J., dissenting

at the diplomatic residence—which is afforded the same
level of protection as the mission premises under Article
30(1)—does not violate the VCDR).
                       *    *     *
   Because the method of service employed by respondents
here complied with the FSIA, I would affirm the judgment
of the Second Circuit.